DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 and 7-10 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Wetsch et al. (PG Pub 2008/0207421 A1) hereinafter referred to as Wetsch.
Regarding claim 1, Wetsch discloses a converter (figs. 12-13) for forming dunnage (paragraph 81), the converter comprising: 
a first portion (244); 
a second portion (246, 248) biased against the first portion (fig. 12, paragraph 81) to engage and crumple a stream of continuous sheet material (252) passing therebetween, thereby converting the sheet material passing therebetween into crumpled dunnage (paragraph 81), the second portion being moveable to a released position for removing the sheet material from the converter; and 
a release-hold element (256 – paragraph 79, one of the “multiple magnets”) associated with the second portion and configured to magnetically bias the second portion such that the second portion is maintained in the released position (fig. 13) in response to a release force overcoming the bias of the second portion toward the first portion (paragraphs 80, 84).

Regarding claim 2, Wetsch discloses wherein the first portion is a pressing member (244) rotatable (fig. 12; paragraphs 78-81) and driven in rotation to advance the sheet material engaged between the first and second pressing portions through the converter.

Regarding claim 3, Wetsch discloses wherein sheet material (252) is a paper-based material (paragraph 78).

Regarding claim 4, Wetsch discloses further comprising a biasing element (another one of #256 – paragraph 79, one of the “multiple magnets”) configured to magnetically bias the second portion toward the first portion (via weight of 254; paragraph 81) until an application of the release force that moves the second portion away from the first portion (paragraphs 80, 84).

Regarding claim 5, Wetsch discloses wherein the release hold element (256) is further configured to permit movement of the second portion from the released position in response to another force that is less than the release force (paragraphs 80, 84 – a user can also simply reposition the door to a closed, i.e. not-release, position).

Regarding claim 7, Wetsch discloses wherein the release hold element is configured to magnetically bias the second portion such that the second portion is maintained in the released position upon removal of the release force (paragraph 80).

Regarding claim 8, Wetsch discloses wherein the release-hold element is a magnetic member (256 – paragraph 79, one of the “multiple magnets”) associated with a support arm of the second portion, the support arm being pivotable to move the second portion to the released position (paragraph 80).

Regarding claim 9, Wetsch discloses wherein the magnetic member is a magnet (256 – paragraph 79, one of the “multiple magnets”).

Regarding claim 10, Wetsch discloses wherein the magnetic member is a ferrous member (256 – paragraph 79, one of the “multiple magnets”).
Wherein the Applicant may argue that the disclosed magnets of Wetsch may not be inherently “ferrous”, the Office alternatively rejects under 35 USC 103a and takes official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention to have the magnetic member of Wetsch be a ferrous member.  Magnetic members were notoriously well-known to be made of ferrous materials.  Doing so would allow the device of Wetsch to be made of known materials of known properties to achieve the desired amount of attraction as was common in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wetsch (PG Pub 2008/0207421 A1).
Regarding claim 6, Wetsch discloses wherein the release force is generally the force a user would lift with their arms (paragraph 80) or would be created via a jam (paragraph 84), but does not specifically disclose a range of 10 in-lbs. to 70 in-lbs.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the range of the release force of Wetsch be in a range of 10 in-lbs. to 70 in-lbs, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges only involves routine skin in the art.  In re Aller, 105 USPQ 233. (MPEP 2144.05 II A).  Given the general forces involved in the release force of Wetsch, the claimed ranges are within those general bounds and modifying the ranges to find a suitable one would be within the level of ordinary skill.

Response to Arguments
Applicant's arguments filed 6 July 2022 have been fully considered but they are not persuasive. 
The Applicant’s main argument against Wetsch is that:
…there is no discussion in Wetsch that the magnet 256 is also configured to hold the drive roller and the pinch roller in a disengaged position with respect to each other (i.e., the recited released position). In contrast, the recited release-hold element of Applicant of claim 1 is configured to hold the second portion in the release position to provide the surprising benefit of holding “the rollers 182 in a released position allowing the jam to be cleared and preventing damage to the machine, jammed material, or human extremities, for example. 

The Office does note that magnets 256 of the release-hold element of Wetsch provide an attractive force rather than a repulsive force for the drive roller and the pitch roller.  However, the claims as presently drafted do not adequately make this distinction in the language of the claims and thus do not overcome the prior art of Wetsch.  Claim 1 reads in-part, “a release-hold element associated with the second portion and configured to magnetically bias the second portion such that the second portion is maintained in the released position in response to a release force overcoming the bias of the second portion toward the first portion”.  As noted in Wetsch, a release force is overcome either when a user lifts the door (paragraph 80) or a jam occurs (paragraph 84).  Once this happens the door stays open (i.e. is biased) due to the magnet force no longer being present.  The claim as written is ambiguous as to whether the release-hold mechanism is providing a repulsive force which is providing the biasing, or if the biasing is a result of the absence of a magnetic force.  While the Office understands the point that is being argued by the Applicant, the claim language needs to be clearer in what is happening with the biasing so as to overcome the cited prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731